Exhibit 32.1 WESTERN RESERVE BANCORP, INC. FORM 10-Q Three months ended September 30, 2012 SECTION 1 I, Edward J. McKeon, the President and Chief Executive Officer of Western Reserve Bancorp, Inc. hereby certify the following: § This Form 10-Q fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934, and § The information contained in the report fairly presents, in all material respects, the financial position and results of operations of Western Reserve Bancorp, Inc. as of and for the periods presented. /s/ Edward J. McKeon Edward J. McKeon President and Chief Executive Officer November 14, 2012
